Order entered September 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00878-CV

                 BRANCH BANKING AND TRUST COMPANY, Appellant

                                              V.

                      SWIG PARTNERS GP, LLC, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03427

                                          ORDER
       By order dated July 18, 2016, the Court ordered Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court, to file, by August 8, 2016, a corrected Master Index,

Volume 10, and Volume 11 correcting errors and omissions related to the exhibits as outlined in

the motion attached to the order and extended the time for appellant’s and cross-appellant’s

briefs to September 9, 2016. As of today’s date, the corrected index and volumes have not been

filed. Accordingly, we again ORDER Ms. Dobbins to file, by SEPTEMBER 19, 2016, a

corrected Master Index, Volume 10, and Volume 11 correcting errors and omissions related to

the exhibits.   A copy of the parties’ July 13, 2016 agreed motion detailing the necessary

corrections is attached. We caution Ms. Dobbins that failure to file the corrected records by
September 19, 2016 may result in this Court ordering that you not sit as a court reporter until

they are filed.

           We GRANT the parties’ September 8, 2016 agreed motion of appellant and cross-

appellant Swig Partners, LP to extend time to file their briefs to the extent that we extend the

time to OCTOBER 19, 2016.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court, Ms. Dobbins, and counsel for all

parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE